      Case: 1:21-cv-00576-TSB Doc #: 14 Filed: 09/10/21 Page: 1 of 2 PAGEID #: 360




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI
                               CASE NO. 1:21-CV-00576-TSB

CHRISTY BECKERICH, INDIVIDUALLY AND AS                                              PLAINTIFFS
CLASS REPRESENTATIVE, ET AL.

vs.

SAINT ELIZBETH MEDICAL CENTER, INC., ET AL.                                      DEFENDANTS

       MOTION FOR ADMISSION OF MARK D. GUILFOYLE AND NICHOLAS C.
                      BIRKENHAUER PRO HAC VICE

         Pursuant to Local Rule 83.3(e), the undersigned counsel for Defendants, Saint Elizabeth

Medical Center, Inc. and Summit Medical Group, Inc. d/b/a St. Elizabeth Physicians, hereby

moves the Court to admit attorneys Mark D. Guilfoyle and Nicholas C. Birkenhauer pro hac vice

to appear and participate as co-counsel in this case.

         The undersigned represents that Mark D. Guilfoyle and Nicholas C. Birkenhauer are

members in good standing of the bar of the Supreme Court of Kentucky, as set forth in the original

certificates attached hereto. This motion is also accompanied by the required filing fees.

                                              Respectfully submitted,

                                              /s/ Christopher B. Markus
                                              Christopher B. Markus (#0081221)
                                              Michael J. Enzweiler (#0093491)
                                              DRESSMAN BENZINGER LAVELLE PSC
                                              207 Thomas More Parkway
                                              Crestview Hills, KY 41017
                                              (859) 341-1881 (T)
                                              (859) 341-1469 (F)
                                              cmarkus@dbllaw.com
                                              menzweiler@dbllaw.com
                                              Counsel for Defendants, Saint Elizabeth Medical
                                              Center, Inc. and Summit Medical Group, Inc. d/b/a
                                              St. Elizabeth Physicians




                                                 1
    Case: 1:21-cv-00576-TSB Doc #: 14 Filed: 09/10/21 Page: 2 of 2 PAGEID #: 361




                                CERTIFICATE OF SERVICE

       I certify that on the 10th day of September, 2021, the foregoing was electronically filed via
the Court’s CM/ECF system, which will provide electronic notification to all counsel of record.


                                              /s/ Christopher B. Markus
                                              Christopher B. Markus (#0081221)




983623v1

                                                 2
